GOLDTHWAITE, J.
A very brief consideration is all which this case requires. It seems the defendant, whether by accident or design is wholly immaterial, had obtained a writing signed by the plaintiff, which might be construed as the assertion of an absolute title to one of the slaves; to rebut this presumption it was only necessary to produce the agreement made between the parties, evidently with reference *547to the same subject matter. This agreement, however, contains a stipulation that it shall not be used as evidence upon the trial. Now for what purpose was this agreement? Certainly not that the defendant should be permitted to use, without explanation, another paper, part of the same transaction. We cannot permit ourselves to further illustrate a proposition which seems so plain. The defendant himself, puts in evidence a part of the same transaction, and will not be heard to complain afterwards, that the whole is given to the jury.
2. We are unable to see that any qusstion of law was left to the decision of the jury. The defendant insisted before it, that the receipt was an admission by the plaintiff, of a right to sell the slave, but the court instructs, that this receipt is the subject of explanation, by the agreement of the same date, if both referred to the same transaction. The identity of the transaction, was the matter left to the jury, to determine the extent to which the receipt should affect the plaintiff’s right. If identical, then the law as argued by the defendant, had no application, but if distinct and separate transactions, or with reference to different slaves, the law as asserted in argument, was admitted to govern.
Let the judgment be affirmed.